Citation Nr: 0820223	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right hand 
disorder. 

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1964 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004, of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Cleveland, Ohio.  The rating determination was processed by 
the Secretary's Tiger Team, and then returned to the 
Portland, Oregon, RO.

In January 2007, the veteran's representative submitted 
additional evidence in the form of VA vocational 
rehabilitation records, which was not accompanied by a waiver 
of the right to have the evidence reviewed by the RO.  38 
C.F.R. § 20.1304 (2007). 

Initially, the Board notes that this evidence was received 
more than 90 days after the veteran was sent a letter in July 
2007, notifying him that his record was being transferred to 
the Board.  In that letter, the RO informed him that he had 
90 days in which to send any additional evidence to the Board 
concerning his appeal or else explain to the Board in writing 
why he could not send his evidence to the Board in a timely 
manner.  The veteran did not submit his evidence in a timely 
manner, and  there was no explanation in writing from the 
veteran giving good cause for the delay.  38 C.F.R. § 
20.1304(b).

Moreover, the Board finds that it is not necessary that the 
evidence received in January 2007, on behalf of the 
appellant, be returned to the RO for initial consideration as 
the evidence is not pertinent to the issues on appeal in that 
the claims have been denied due to the lack of competent 
medical evidence that etiologically links the veteran's 
claimed disabilities to service, and the evidence submitted 
on his behalf only identifies multiple disabilities and their 
effect on the veteran employability for purposes of 
vocational rehabilitation.  Accordingly, the Board finds that 
the evidence received is not evidence for which a remand is 
required under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A neck disorder was not documented during service, and 
there is no competent medical evidence of a nexus between the 
post-service diagnosis of cervical degenerative disc disease 
with right upper extremity radiculopathy and atrophy of the 
right hand, and service.

2.  A right hand disorder was not documented during service, 
and there is no competent medical evidence of a nexus between 
the post-service diagnosis of carpal tunnel syndrome of the 
right hand and service.

3.  Competent evidence of a current right shoulder disability 
is not of record.

4.  Competent evidence of a current left shoulder disability 
is not of record.


CONCLUSIONS OF LAW

1.  A neck disorder, to include cervical degenerative disc 
disease with right upper extremity radiculopathy and atrophy 
of the right hand, was not incurred in or aggravated by 
service, and service incurrence may not be presumed for 
cervical degenerative disc disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A right hand disorder, to include carpal tunnel syndrome, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

4.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by a letter, 
dated in July 2003.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease or event in service, causing injury or disease, or 
an injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the provision for the 
effective date of the claims, that is, the date of receipt of 
the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA 
and the claimant to obtain evidence, except for identifying 
the evidence needed to substantiate a claim); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable. 

To the extent that notice of the degree of disability 
assignable and the provision for effective dates were 
provided after the initial adjudication, as the claims for 
service connection are denied, no disability rating or 
effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

Although the veteran was afforded a VA examination in August 
2003, as there is no competent evidence that a bilateral 
shoulder disability, a right hand disorder or a neck 
disorder, may be associated with service, the requirements 
for a VA medical opinion under the duty to assist have not 
been met.  38 C.F.R. § 3.159(c)(4).   

The RO has obtained the service treatment records and post-
service medical records.  As the veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

II.  Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  The amendment sets forth language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.


III.  Factual Background 

A review of the veteran's service treatment records shows no 
complaint, finding, or history of a neck disorder, a right or 
left shoulder disorder, or a right hand disorder.    

After service, complaints of chronic hand pain were recorded 
in December 1999.  A January 2000 treatment report contained 
a history of pain and stiffening of the hands, particularly 
upon repetitive motion, ongoing for a year.  The clinician 
noted hyperesthesia and spasm of the hands consistent with 
carpal tunnel syndrome. 

In December 2000, the veteran presented complaints of neck 
and upper back pain radiating to the right arm.  The veteran 
attributed his pain to an accident 40 years prior, during 
which he fractured his wrists.  An x-ray of the cervical 
spine revealed spondylotic degenerative changes at C3-4, C5-
6, and C6-7, greatest at C5-6.  He was assessed with was 
right cervical radiculopathy.  

In February 2001, the veteran underwent anterior cervical 
arthrodesis C4-5, C5-6, C6-7; anterior cervical discectomy 
C4-5, C5-6, C6-7, with an allograft and affixed plate 
instrumentation and microdissection.  The post-operative 
diagnosis was cervical spondylosis C4-5, C5-6, and C6-7.  

In January 2002, the veteran complained of right hand pain of 
one year duration.  The veteran underwent right carpal tunnel 
release and right ulnar nerve decompression at the wrist, in 
November 2002.

On VA examination in August 2003, the veteran complained of 
right neck and shoulder pain developing shortly after 
military service discharge.  He indicated that over the 
years, he suffered from nerve root impingement and had 
cervical surgery.  He improved after that, but did not gain 
atrophy in the right hand.  He reported pain on a daily 
basis, with radicular symptoms to the right shoulder.  The 
veteran also complained of numbness in the right hand.  The 
examiner diagnosed cervical degenerative disc disease with 
right upper extremity radiculopathy and atrophy of the right 
hand, history of fusion C4-7 and x-ray evidence of 4-
millimeters subluxation of C4 in relation to C3.  Following a 
review of the veteran's case file, the examiner noted that 
the service treatment records were silent for a neck 
disorder.  The examiner opined that he could not relate the 
veteran's disability to service.  

In a statement in August 2003, the veteran reported neck and 
shoulder pain since shortly after service discharge.  He 
indicated that although he sought treatment at the time, he 
no longer recalled the names of the physicians who had 
treated him.  Thereafter, the veteran continued to treat the 
pain with over-the-counter medications, until in recent years 
the disabilities worsened and he was forced to seek medical 
treatment.  

A February 2004 VA clinical note contained a finding of 
degenerative joint disease of the cervical spine with 
worsening pain.  In August 2004, the veteran reported a 
history of neck pain since 1966.

In February 2006, the veteran's wife submitted a statement in 
support of the veteran's claims.  She reported that she had 
met the veteran 21 years prior, and since they met she had 
often heard him complain of pain in the shoulders, neck and 
hand.  She related the veteran's conditions to service and 
his military duties in Vietnam.  

Neck Disorder

On the basis of the service medical records, a neck disorder 
was not affirmatively shown during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Additionally, as there is 
no competent evidence either contemporaneous with or after 
service that a neck disorder was otherwise noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, in December 2000, a medical report shows that 
the veteran complained of neck pain, and he has been 
diagnosed with cervical degenerative disc disease with right 
upper extremity radiculopathy and atrophy of the right hand.  
The disorder was first noted approximately 34 years after 
service, well beyond the one-year presumptive period for 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, there is 
no competent medical evidence that links the neck disorder, 
first documented after service and beyond the one-year 
presumptive period for the manifestation of arthritis as a 
chronic disease, to an injury, disease, or event of service 
origin.  38 C.F.R. § 3.303(d).

As for the medical opinion of the VA examiner that the 
veteran's current cervical spine disability was not related 
to service, the opinion opposes, rather than supports, the 
claim.  

As for the statements from the veteran and his wife that he 
currently suffers from a neck disorder that had onset in 
service, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Right Hand Disorder

The evidence of record also fails to show that service 
connection for a right hand disorder is warranted.  Again, as 
noted above, a review of the veteran's service treatment 
records shows no complaint, finding, or history of a right 
hand disorder.  After service, complaints of chronic hand 
pain were first recorded in December 1999, and in January 
2000 he was diagnosed with carpal tunnel syndrome, 
approximately 33 years after service.  The absence of 
documented complaints related to a right hand disorder from 
1966 and 1999, weighs against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  Also, there is no competent medical 
evidence that causally links the right hand disorder, to 
include carpal tunnel syndrome, to service.  The post service 
treatment reports are negative in this regard.

On the question of secondary service connection, to the 
extent that the veteran has right upper extremity 
radiculopathy as due cervical degenerative disc disease, the 
Board notes that service connection for a neck condition has 
not been established.  Thus, service connection in this 
regard cannot be established as a matter of law.

As for the statements from the veteran and his wife that he 
currently suffers from a right hand disorder that had onset 
in service, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the veteran's right hand disorder, to include 
carpal tunnel syndrome, is related to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Right and Left Shoulder Disorders

A review of the record fails to show a current diagnosis of a 
right or left shoulder disorder.  Thus, the evidence weighs 
against the veteran's claims.

The post-service medical records document multiple complaints 
of shoulder and upper back pain radiating to the right arm.  
However, pain, alone, without a sufficient factual showing 
that the pain is derived from an in-service disease or injury 
is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001)).

In the absence of proof of any present disability, service 
connection for a right or left shoulder disorder manifested 
by pain must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

On the question of secondary service connection, to the 
extent that the veteran has right or left shoulder pain as 
due to the cervical degenerative disc disease with right 
upper extremity radiculopathy, the Board reiterates that 
service connection for a neck disorder has not been 
established.  Thus, service connection in this regard as a 
matter of law cannot be established.

As for the statements from the veteran and his wife that he 
currently suffers from right and left shoulder disorders that 
are related to service, where as here, the determinative 
issue involves a question of a medical diagnosis, competent 
medical evidence is required to substantiate the claims 
because a layperson is not competent to diagnose a right or 
left shoulder disability.  38 C.F.R. § 3.304(f).  For this 
reason, the Board rejects statements from the veteran and his 
wife as competent evidence to substantiate the claims.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons stated, the preponderance of the evidence is 
against the claims of service connection for a right or left 
shoulder disorder, and the benefit-of-the-doubt standard of 
proof does not apply.  § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


